Citation Nr: 1218206	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York which denied the Veteran's claim for service connection for a mood disorder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board denied the instant claim in a July 2010 decision.  The Veteran subsequently appealed this decision to the Court of Appeals for Veterans Claims (CVAC).  A January 2012 CVAC Order and Memorandum Decision vacated the Board's July 2010 decision and remanded it to the Board for further adjudication.

In an April 2012 response, the Veteran indicated that he had no additional evidence to submit and requested that the Board immediately proceed with the adjudication of his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged that his current acquired psychiatric disorder manifested during service.  Service treatment records document that he was diagnosed with a variety of disabilities, including an adjustment disorder with depressed mood, following a November 1992 psychiatric hospitalization.  Although the Veteran reported auditory hallucinations prior to admission, during the course of treatment he admitted that he "exaggerated" these symptoms in order to see a doctor.  A June 1993 service discharge examination indicated that the Veteran had been seen for hearing voice and that he had been diagnosed with malingering and prosecuted/ prescribed with a reduction in rank (RIR).  

An October 2006 VA psychological examiner, following an examination and a review of the Veteran's claims file, opined that there was "no clear and consistent evidence" that the Veteran's acquired psychiatric disorder had manifested during service as he had reported exaggerating his symptoms and was also prosecuted for malingering.  However, the CVAC determined in its January 2012 Memorandum Decision that the October 2006 examiner applied a more stringent evidentiary standard than what is required under VA regulations when rendering the opinion.  See 38 U.S.C.A. § 5107(b) (West 2002).  In light of this deficiency, a new VA examination is required.

The January 2012 CVAC Memorandum Decision further described the content of the Veteran's June 1993 service discharge examination and indicated the there was an illegible term written by the examiner.  Although the Board had found that the separation examiner had written that the Veteran was "prosecuted" for malingering, the CVAC found that this term could also be read as "prescribed."  The Board was instructed to seek alternate sources to assess the validity of this statement.  The Veteran's service personnel records, which are not contained in the claims file, may have records related to any such prosecution and/or prescription and subsequent reduction in rank.  As these records are pertinent to the instant claim, on remand, they must be obtained.  38 U.S.C.A. § 5103A (West 2002). 

In a December 2006 VA treatment note, the Veteran reported that he had been receiving treatment at the Vet Center in Queens for an undisclosed time period.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2) (2011).  VA should attempt to obtain these records on remand.

A November 1995 VA treatment record indicates that the Veteran had been referred to a primary care clinic by the psychiatric clinic where he was receiving treatment for his non-service connected depression.  A November 1995 letter from a VA provider indicated that the Veteran had been treated for "low-grade depression" for the past 12 months.  VA treatment records dated from November 1995 through March 2007 are located in the claims file and there are no electronic medical records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ), including any disciplinary records and performance evaluations.  In doing so, contact the National Personnel Records Center (NPRC) and the Department of the Navy.  Provide the NPRC, the service department or other depository with the appropriate information, as needed, showing performance evaluations and promotions.  Associate all documents obtained with the claims file. 

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

2.  The RO/AMC should request the Veteran's outpatient treatment records from the Vet Center in Queens, as identified in a December 2006 VA treatment note, and associated them with the Veteran's claims file.  The Veteran is advised that it may be necessary for him to complete an appropriate authorization form to obtain these records.  If the Veteran fails to provide the authorization, he should be advised that he may provide the records himself.

All efforts to obtain these records must be documented in the claims file.  If no such records exits or otherwise unavailable, the Veteran is to be so informed and also he must be informed of the efforts to obtain the records in accordance with 38 C.F.R. § 3.159(e). 

3.  The RO/AMC should obtain the Veteran's complete VA treatment records, including any such records dated prior to November 1995.  Treatment records dated between November 1995 and March 2007 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

4.  Following the completion of the development listed in items numbered one through three, the RO/AMC should afford the Veteran a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder found to be present.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed an acquired psychiatric disorder, to include a mood disorder?  If so, please specify the diagnosis (or diagnoses) of such disorder.

b) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder, to include a mood disorder, had its onset during the Veteran's period of active duty service from October 1989 to August 1993; or, was any such disorder caused by any incident or event that occurred during his period of service?  In making this assessment, the examiner is asked to specifically comment on the service clinical records pertaining to the Veteran's psychiatric hospitalization in November 1992, to include the psychiatric narrative summary of November 1992.

c) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran has an acquired psychiatric disorder, including a mood disorder, which was manifested within one year of his discharge from active duty service in August 1993?

In answering each of the questions posed above, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is asked to explain the medical basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


